DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 25, 32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over PetruThomaselli et al US 20170318353 in view of Edalati et al US 9,450,304 further in view of Thomas US 6,498,939.
As to claims 12, 32, PetruThomaselli teaches a directable antenna system comprising: at least one directable antenna, configured to direct reception of electromagnetic waves based on information stored in a database (see fig. 2, 240, paragraph 0069; Antenna 240 may be an omnidirectional antenna, a directional antenna, an amplified antenna, a planar antenna, etc., depending on the configuration. Based on the characteristics of receiver 250 and/or antenna 240, it may only be possible to capture broadcast digital transport streams from a limited number of transmitter equipment concurrently); at least one antenna controller, configured to control the at least one directable antenna based on information stored in the database (see fig. 9, 910-1, paragraphs 0099, 0100; 0101; Television receiver 900 may include : processors 910 (which may include control processor 910-1, tuning management processor 910-2, and possibly additional processors); Processors 910 may include one or more specialized and/or general-purpose processors configured to perform processes such as tuning to a particular channel, accessing and displaying EPG information from EPG database 930, and/or receiving and processing input from a user; Control processor 910-1 may communicate with tuning management processor 910-2. Control processor 910-1 may control the recording of television channels based on timers stored in DVR database 945); a computational processor configured to process received signals (see fig. 9, 910-2,  : processors 910 (which may include control processor 910-1, tuning management processor 910-2, and possibly additional processors); Processors 910 may include one or more specialized and/or general-purpose processors configured to perform processes such as tuning to a particular channel, accessing and displaying EPG information from EPG database 930, and/or receiving and processing input from a user; Control processor 910-1 may communicate with tuning management processor 910-2. Control processor 910-1 may control the recording of television channels based on timers stored in DVR database 945); and the database containing stored data (see fig. 9, 930, 945, paragraphs 0099, 0100; Television receiver 900 may include : processors 910 (which may include control processor 910-1, tuning management processor 910-2, and possibly additional processors); Processors 910 may include one or more specialized and/or general-purpose processors configured to perform processes such as tuning to a particular channel, accessing and displaying EPG information from EPG database 930, and/or receiving and processing input from a user; Control processor 910-1 may communicate with tuning management processor 910-2. Control processor 910-1 may control the recording of television channels based on timers stored in DVR database 945); and wherein the computational processor is further configured to search the database (see fig. 9, 910, paragraphs 0099, 0100; Television receiver 900 may include : processors 910 (which may include control processor 910-1, tuning management processor 910-2, and possibly additional processors); Processors 910 may include one or more specialized and/or general-purpose processors configured to perform processes such as tuning to a particular channel, accessing and displaying EPG information from EPG database 930, and/or receiving and processing input from a user; Control processor 910-1 may communicate with tuning management processor 910-2. Control processor 910-1 may control the recording of television channels based on timers stored in DVR database 945). PetruThomaselli fails to teach wherein the at least one directable antenna comprises: an omnidirectional antenna at a center; and a frequency selective surface centered around the omnidirectional antenna. Edalati teaches wherein the at least one directable antenna comprises: an omnidirectional antenna at a center (see fig. 1, 102, claim 1; A directable antenna, the directable antenna comprising: an omnidirectional antenna at a center of the directable antenna; a frequency selective surface that surrounds the center, the frequency selective surface comprising multiple columns of frequency selective frequency selective surface perpendicular to an axis of the frequency selective surface; a second metallic plate located at a second end of the frequency selective surface perpendicular to the axis of the frequency selective surface); and a frequency selective surface centered around the omnidirectional antenna (see fig. 1, 102, claim 1; A directable antenna, the directable antenna comprising: an omnidirectional antenna at a center of the directable antenna; a frequency selective surface that surrounds the center, the frequency selective surface comprising multiple columns of frequency selective material; a first metallic plate located at a first end of the frequency selective surface perpendicular to an axis of the frequency selective surface; a second metallic plate located at a second end of the frequency selective surface perpendicular to the axis of the frequency selective surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Edalati into the system of PetruThomaselli in order to provide a low cost, low power beam switching antenna based on reconfigurable frequency selective surface. The combination of PetruThomaselli and Edalati fails to teach wherein the database is searchable database and a controller to direct the antenna in a desired direction based on information stored in the searchable database. Thomas teaches wherein the database is searchable database and a controller to direct the antenna in a desired direction based on information stored in the searchable database (see col. 3, line 64- col. 4, line 3, claim 20; further comprising forming a database of said data, searching said data for a client antenna direction yielding optimum signal quality and communicating control signals over said control path to said client antenna for steering said client antenna in an optimum direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Thomas into the system of PetruThomaselli and Edalati in order to provide a method for searching said data for a client antenna direction yielding optimum signal quality.
As to claim 13, the combination of PetruThomaselli, Edalati and Thomas further teaches wherein the at least one antenna controller is further configured to control on and off states of active elements on frequency selective surfaces of the at least one directable antenna to direct the reception of electromagnetic waves towards active elements that are in an off state (see Edalati col .4, line 49- col. 5, line 8; The FSS section with Off-state diodes has a high transmission coefficient and is almost On-state PIN diodes provide a high reflection coefficient. This means one section of the antenna 100 is open, and the other sections are closed to the propagation of EM waves. Therefore, the antenna 100 directs the main beam toward the defined Off-state section. In each of the six steps around the cylinder, 15 columns of diodes, corresponding to five un-selected sections, are supplied with DC voltage to switch the diodes to the On-state).
As to claim 14, the combination of PetruThomaselli, Edalati and Thomas teaches wherein the at least one directable antenna is further configured to direct the reception of electromagnetic waves in varied directions (see Edalati col. 4, lines 1-39; The frequency selective surface (FSS) 102 is a periodic structure composed of columns 114 of substantially identical elements with frequency dependent reflection and transmission coefficients. The FSS 102 is advantageously employed for directing incident electromagnetic waves); and the computational processor is further configured to perform received signal analysis on signals received (see PetruThomaselli paragraph 0100; Processors 910 may include one or more specialized and/or general-purpose processors configured to perform processes such as tuning to a particular channel, accessing and displaying EPG information from EPG database 930, and/or receiving and processing input from a user).
As to claim 15, the combination of PetruThomaselli, Edalati and Thomas teaches wherein the at least one directable antenna is further configured to direct the reception of electromagnetic waves based on the received signal analysis (see Edalati col .4, line 49- col. 5, line 8; The FSS section with Off-state diodes has a high transmission coefficient and is almost transparent for incident electromagnetic (EM) waves radiated from the dipole in the core of the cylinder. The other FSS sections with On-state PIN diodes provide a high reflection coefficient. This means one section of the antenna 100 is open, and the other sections are closed to the propagation of EM waves. Here, by switching the PIN diodes of each section, the main beam with 60 degree beam width switches toward the desired direction with the ability of steering over the entire 360 degree azimuth plane in six steps).
As to claim 16, the combination of PetruThomaselli and Edalati teaches wherein the at least one directable antenna is further configured to direct the reception of electromagnetic waves towards a direction of maximum signal (see Edalati abstract; A directional beam switching antenna capable of directions with 60 degree beam width in six steps. The antenna advantageously uses frequency selective surfaces to block radiation of electromagnetic (EM) waves in unwanted directions and promote transmission of the EM waves in one or more selected directions).
	As to claim 25, the combination of PetruThomaselli, Edalati and Thomas teaches a display configured to display over the air channels (see PetruThomaselli paragraphs 0070, 0071; Television 260 may be used to present video and/or audio decoded by receiver 250. Receiver 250 may also output a display of one or more interfaces to television 260, such as an electronic programming guide (EPG).
As to claim 35, the combination of PetruThomaselli, Edalati andThomas teaches controlling active elements on the frequency selective surface of the at least one directable antenna to transmit an electromagnetic wave in a desired direction based on information stored in the database (see Edalati col .4, line 49- col. 5, line 8; The FSS section with Off-state diodes has a high transmission coefficient and is almost transparent for incident electromagnetic (EM) waves radiated from the dipole in the core of the cylinder. The other FSS sections with On-state PIN diodes provide a high reflection coefficient. This means one section of the antenna 100 is open, and the other sections are closed to the propagation of EM waves. Here, by switching the PIN diodes of each section, the main beam with 60 degree beam width switches toward the desired direction with the ability of steering over the entire 360 degree azimuth plane in six steps).
Allowable Subject Matter
Claims 24, 33, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 24, the applied reference fails to teach a filter configured to bandpass filter received signals; an amplifier configured to amplify received signals; and a TV interface configured to demodulate received signals; -4- 4813-9443-9920.1Atty. Dkt. No. 103302-0121 wherein the searchable database containing stored data includes prior received and analyzed signals, TV tower information, TV channel programming information, directions to point the antenna towards for best reception, best center frequencies to filter, and best gain values to amplify.
As to claim 33, the applied reference fails to teach wherein the database further comprises at least one of geographic location data, prior best center frequency data, or prior best gain value data

As to claim 34, the applied reference fails to teach wherein the database further comprises at least one of prior location information, prior received and analyzed signals, or cell tower information
Claims 18-23, 36-43 are allowed as applicant’s remarks, pages 8-11, filed 06/24/2021.
Response to Arguments
Applicant’s arguments, filed 06/24/2021, with respect to the rejection(s) of claim(s) 12-16, 24, 25, 32-35 under PetruThomaselli et al US 20170318353; Edalati et al US 9,450,304 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PetruThomaselli et al US 20170318353; Edalati et al US 9,450,304 and Thomas US 6,498,939.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/NHAN T LE/Primary Examiner, Art Unit 2649